81 F.3d 151
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Terry Lamar BRICE, Defendant-Appellant.
No. 95-7189.
United States Court of Appeals, Fourth Circuit.
Submitted:  March 21, 1996.Decided:  April 2, 1996.

Terry Lamar Brice, Appellant Pro Se.  David Calhoun Stephens, Assistant United States Attorney, Greenville, SC, for Appellee.
Before NIEMEYER and MICHAEL, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order denying his motion for reconsideration in this 28 U.S.C. § 2255 (1988) motion.   We have reviewed the record and the district court's opinion and find no reversible error.   Accordingly, we affirm on the reasoning of the district court.   Brice v. United States, No. CR-92-328;  CA-95-701 (D.S.C. July 18, 1995).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED